DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/28/2020 has been entered.
 
Response to Arguments
Applicant’s arguments, see page 10-14, filed 8/28/2020, with respect to 1, 3-10, and 12-20 have been fully considered and are persuasive.  The objections and rejections of 1, 3-10, and 12-20 has been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment based on the provided claim amendments and on discussions during a phone interview of 6/29/2022, was given in a phone call and email on 7/1/2022 from Daifei Zhang (Registration No. 79,356).

	The application has been amended as follows:

1. (Currently Amended) A data transmission method performed by a data transmission apparatus, comprising:
obtaining state information of a User Equipment (UE) to which downlink data is destined;
selecting, for the UE, a first gateway function entity for transmission of the 
determining a first data transmission path between the first gateway function entity and a second gateway function entity; and
performing the transmission of the 
wherein the first gateway function entity is a new serving gateway selected for the transmission of the downlink data, the second gateway function entity is a data gateway caching the downlink data, and 
before selecting, for the UE, the first gateway function entity for transmission of the 
receiving a downlink data notification message sent from a third gateway function entity currently connected to the second gateway function entity, wherein the third gateway function entity is a previous serving gateway connected to the second gateway function entity.

2. (Cancelled) 

3. (Previously Presented) The data transmission method according to claim 1, wherein the obtaining state information of the UE to which downlink data is destined further comprises:
sending a request message for obtaining the state information of the UE to a function entity for managing a state of the UE, according to the downlink data notification message; and
receiving the state information of the UE fed back from the function entity managing a state of the UE according to the request message.

4. (Currently Amended) The data transmission method according to claim 1, wherein, the selecting, for the UE, a first gateway function entity for transmission of the 
selecting, when the UE is in an idle state, the first gateway function entity for the transmission of the 
selecting, when the UE is in a connected state, the first gateway function entity for the transmission of the 

5. (Previously Presented) The data transmission method according to claim 1, wherein, the determining a first data transmission path between the first gateway function entity and a second gateway function entity, comprises:
establishing the first data transmission path between the first gateway function entity and the second gateway function entity.

6. (Currently Amended) The data transmission method according to claim 1, wherein, the performing the transmission of the 
establishing a second data transmission path between the first gateway function entity and a base station currently serving the UE, according to the first data transmission path; and
transmitting the downlink data cached in the first gateway function entity to the UE through the second data transmission path.

7. (Original) The data transmission method according to claim 6, wherein, the establishing a second data transmission path between the first gateway function entity and a base station currently serving the UE, according to the first data transmission path, comprises:
sending a paging message to the UE when the UE is in the idle state; 
receiving a service request sent by the UE in response to the paging message;
sending a request for establishing an air-interface bearer to the base station currently serving the UE, according to the service request; and 
establishing the second data transmission path between the first gateway function entity and the base station, after the air-interface bearer between the UE and the base station is established.

8. (Currently Amended) The data transmission method according to claim 6, wherein, the establishing a second data transmission path between the first gateway function entity and a base station currently serving the UE, according to the first data transmission path, comprises:
sending a request for establishing an air-interface bearer to a base station currently serving the UE, when the UE is in a connected state; and
establishing [[a]] the second data transmission path between the first gateway function entity and the base station, after the air-interface bearer between the UE and the base station is established.

9. (Previously Presented) The data transmission method according to claim 6, wherein, the downlink data cached in the first gateway function entity is:
downlink data sent from the second gateway function entity to the first gateway function entity; or
downlink data forwarded from the third gateway function entity currently connected to the second gateway function entity to the first gateway function entity through a forwarding path.

10. (Currently Amended) A data transmission apparatus, comprising:
an obtaining primary-circuit configured to obtain state information of a User Equipment (UE) to which downlink data is destined;
a selection primary-circuit configured to select, for the UE, a first gateway function entity for transmission of the 
a determination primary-circuit configured to determine a first data transmission path between the first gateway function entity and a second gateway function entity; and
a transmission primary-circuit configured to perform the transmission of the 
wherein the first gateway function entity is a new serving gateway selected for the transmission of the downlink data, the second gateway function entity is a data gateway caching the downlink data, and 
the obtaining primary-circuit comprises a third receiving circuit configured to receive a downlink data notification message sent from a third gateway function entity currently connected to the second gateway function entity, wherein the third gateway function entity is a previous serving gateway connected to the second gateway function entity.

11. (Cancelled) 

12. (Previously Presented) The data transmission apparatus according to claim 10, wherein the obtaining primary-circuit further comprises:
a second sending circuit configured to send, according to the downlink data notification message, a request message for obtaining the state information of the UE to a function entity for managing a state of the UE; and
a fourth receiving circuit configured to receive the state information of the UE fed back from the function entity for managing a state of the UE according to the request message.

13. (Currently Amended) The data transmission apparatus according to claim 10, wherein the selection primary-circuit is 
select, when the UE is in an idle state, the first gateway function entity for transmission of the 
select, when the UE is in a connected state, the first gateway function entity for the transmission of the 

14. (Currently Amended) The data transmission apparatus according to claim 10, wherein the determination primary-circuit is 
establish the first data transmission path between the first gateway function entity and the second gateway function entity.

15. (Previously Presented) The data transmission apparatus according to claim 10, wherein the transmission primary-circuit comprises:
an establishment circuit configured to establish a second data transmission path between the first gateway function entity and a base station currently serving the UE, according to the first data transmission path; and
a transmission circuit configured to transmit the downlink data cached in the first gateway function entity to the UE through the second data transmission path.

16. (Previously Presented) The data transmission apparatus according to claim 15, wherein the establishment circuit comprises:
a paging sub-circuit configured to send a paging message to the UE when the UE is in an idle state;
a first receiving sub-circuit configured to receive a service request sent by the UE in response to the paging message;
a first sending sub-circuit configured to send a request for establishing an air-interface bearer to the base station currently serving the UE, according to the service request; and
a first establishment sub-circuit configured to establish the second data transmission path between the first gateway function entity and the base station, after the air-interface bearer between the UE and the base station is established.

17. (Previously Presented) The data transmission apparatus according to claim 15, wherein the establishment circuit comprises:
a second sending sub-circuit configured to send a request for establishing an air-interface bearer to the base station currently serving the UE, when the UE is in a connected state; and
a second establishment sub-circuit configured to establish the second data transmission path between the first gateway function entity and the base station, after the air-interface bearer between the UE and the base station is established.

18. (Previously Presented) The data transmission apparatus according to claim 15, wherein, the downlink data cached in the first gateway function entity is:
downlink data sent from the second gateway function entity to the first gateway function entity; or
downlink data forwarded from the third gateway function entity currently connected to the second gateway function entity to the first gateway function entity through a forwarding path.

19. (Previously Presented) A data transmission apparatus, comprising:
a processor,
a storage connected to the process through a bus interface and configured to store computer instructions and data used by the processor when the processor performs operations, wherein
when the computer instructions are executed by the processor, the processor implements the method according to claim 1.

20. (Previously Presented) A session management device, comprising: the data transmission apparatus according to claim 10.

Allowable Subject Matter
Claims 1, 3-10, and 12-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
	Applicant’s invention is drawn to a method and data transmission apparatus obtaining state information of a UE to which downlink data is destined; selecting, for the UE, a first gateway function entity for transmission of the current downlink data according to the state information of the UE; determining a first data transmission path between the first gateway function entity and a second gateway function entity; and performing the transmission of the current downlink data according to the first data transmission path, so as to solve a problem that idle network slices do not maintain a transmission path in a user plane for a User Equipment (UE), downlink data destined to the UE might be cached to an incorrect gateway function entity when the network slices receive the downlink data, causing improper transmission of the downlink data.
	Independent claim 1 recites, inter alia, a data transmission method performed by a data transmission apparatus, with a structure as defined in the specification (para. 168-172 and Fig. 10) comprising obtaining state information of a User Equipment (UE) to which downlink data is destined (para. 144 and Fig. 8), selecting, for the UE, a first gateway function entity for transmission of the current downlink data according to the state information of the UE (para. 146 and Fig. 8), determining a first data transmission path between the first gateway function entity and a second gateway function entity (para. 146-147 and Fig. 8), wherein the first gateway function entity is a new serving gateway selected for the transmission of the downlink data, the second gateway function entity is a data gateway caching the downlink data (para. 98 and Fig. 5, and para. 142-143 and para. 150 and Fig. 8), receiving a downlink data notification message sent from a third gateway function entity currently connected to the second gateway function entity (para. 143 and Fig. 8), wherein the third gateway function entity is a previous serving gateway connected to the second gateway function entity (para. 142-143 and Fig. 8). Applicant’s independent claim 1 comprises a particular combination of elements, which is neither taught nor suggested by the prior art.
	Independent claim 10 is interpreted and allowed for the same reason as set forth in claim 1.
	Accordingly, applicant’s claims are allowed for these reasons and applicant’s arguments filed 8/28/2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	Hu et al. (US 2019/0357276 A1) discloses a user equipment idle state processing method and device.
	Cho et al. (US 2018/0359802 A1) discloses a method for transmitting and receiving data in wireless communication system and apparatus supporting the same.
	Ryu et al. (US 2019/0116531 A1) discloses a method for transmitting buffered data in wireless communication system, and apparatus therefor.
	Landais et al. (US 2017/0339611 A1) discloses support of mobile-terminated communication in an evolved packet system.

Any inquiry concerning this communication or earlier communication from the examiner should be directed to JOSE PEREZ whose telephone number is (571) 270-7348.  The examiner can normally be reached Monday-Friday 11 am - 3 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/J.L.P./Examiner, Art Unit 2474

/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474